Name: 91/236/EEC: Commission Decision of 23 April 1991 amending Decision 90/136/EEC approving the draft measures for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural structures and production;  processed agricultural produce
 Date Published: 1991-04-26

 Avis juridique important|31991D023691/236/EEC: Commission Decision of 23 April 1991 amending Decision 90/136/EEC approving the draft measures for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic) Official Journal L 106 , 26/04/1991 P. 0066 - 0066COMMISSION DECISION of 23 April 1991 amending Decision 90/136/EEC approving the draft measures for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic) (91/236/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 306/91 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provisions stipulate that the Member States are to notify the draft national measures which they contemplate adopting for the implementation of the said Article 3b and that these must first be approved by the Commission; whereas the United Kingdom has already fulfilled this obligation; Whereas a small quantity remains unallocated; whereas the intended allocation of this quantity as notified by the United Kingdom on 14 February 1991 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft national provisions for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84 as supplemented by the assignment of an additional or specific reference quantity to producers of farm produced yoghurts and other dairy products are hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 23 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 37, 9. 2. 1991, p. 4.